Bryan, J.,
delivered the opinion of the Court.
A former appeal in this case is reported in 80 Maryland, 214. The suit was brought by the appellees on a policy oí insurance to recover a loss by fire to the' goods insured.
The policy provides for determining the amount of loss as follows : "Said ascertainment or estimate shall be made by the insured and this company, and if they 'differ, then by appraisers, as hereinafter provided ; and the amount of loss or damage having been thus determined, the sum for which this company is liable pursuant to this policy shall be payable sixty days after due notice, ascertainment, estimate and satisfactory proof of the loss have been received by this company.” * * “In the event of disagreement as to amount of loss, the same shall, as above provided, be ascertained by two competent and disinterested appraisers, the insured and this company each selecting one, and the two so chosen shall first select a competent and disinterested umpire; the appraisers together shall then estimate and appraise the loss, stating separately sound value and damage, and failing to agree shall submit their differences *531to the umpire, and the award in writing of any two shall determine the amount of such loss.”
One of the cardinal questions in the case depends on the effect and legal consequences of these clauses. The fire occurred July the twenty-third, 1893. An agreement for the appraisement of the loss was signed by Traub & Brother on one hand and the Insurance Company on the other, on the fourth day of August of the same year, and Rosenfeld and Biernbacher were appointed appraisers. They proceeded to appraise the loss, and appointed Baetjer umpire. There is testimony that the appraisement was begun before the umpire was appointed; and there is testimony on the other hand that the umpire was appointed before any entry had been made in a book by the appraisers. There is evidence that Rosenfeld withdrew after some progress had been made in the appraisement and refused to have anything more to do with it, and that the work was then completed and an award made by the other appraiser and the umpire without his concurrence. This award is not in accordance with the stipulations of the policy. It was required that the appraisers acting together should estimate the loss, and when they failed to agree their differences were to be submitted to the umpire. It was necessary that there should be joint action by both of the appraisers, conference together, and a result reached, if possible, by their combined action. The umpire had no authority to act, except when they differed in their estimates. As it occurred, Rosenfeld’sjudgment was not exercised on a good many questions involved in the appraisement; and the other appraiser and the umpire assumed that they had the authority to make the decision without him, and they together made up the award. Independently of the distinct requirement of the policy the law would require combined action by the appraisers who were selected by the parties. They occupied the position of arbitrators. And with respect to the duties of arbitrators the law is fully settled. In the first volume of American and English Encyclopædia of Law, p. 683, a great number *532of authorities are collected, and the accepted doctrine is stated as follows : “All must be present throughout each and every meeting, equally 'whether the meeting be for hearing the evidence or arguments of the parties or _for ■consultation or determination upon the award. The disputants are entitled to the exercise of the judgment and discretion, and to the benefits of the views, arguments and influence of each one of the persons whom they have •chosen to judge between them; and they are entitled to these, not only in the award, but at every stage of the arbitration, even where a majority are empowered to decide.” The fact that the umpire was not chosen until after the appraisement had been begun would not have invalidated the award. The substantial requirement was that he should decide the differences of judgment between the appraisers ; the time at which he was appointed could not injure any •one’s rights, provided he was on hand to decide the differences between the other two. Although the direction as to his appointment was not strictly followed in this particular, the variation did not interfere with any of the duties which he was appointed to perform and was not of essential importance.
There is something unexplained about Rosenfeld’s desertion of the arbitration after he had commenced it. Evidence was given by Reinhardt as follows: “ The witness testified on cross-examination that he told Traub that he would have to go into arbitration; he was acting for the plaintiffs. It was after the offer of $816 had been made and refused that arbitration was spoken of. I understood from Mr. Hewes that he was acting for all four companies. I told Mr. Traub that they would have to enter into an agreement of arbitration, and he said all light; he asked me attend to it. I told him I would.” Baetjer, the umpire, testified that on the second day of the appraisement he received from Rosenfeld the following telegram:
Baltimore, Md., Aug. ioth, 1893.
To. J. G. Baetjer, c-o. J. Traub & Bro.,

Union Bt'idge, Md.

*533Reinhardt is dissatisfied as matters stand ; best make no appraisement until you see him. Jos. Rosenfeed.
The ascertainment of the amount of the loss by appraisement was a condition precedent to the payment of the sum of money for which the Insurance Company was liable. And it was the duty of each of the parties to the contract of insurance to select an appraiser. If the insured should refuse to perform this duty, he would be disabled to recover in a suit on the policy. And, of course, it is necessarily implied that the appointment of an appraiser should be made in good faith, with the purpose and intention, so far as it depended on the parties, that the appraisement should be duly made. If the insured should interfere to prevent it, or should in any way cause it to be defeated, the consequences would be the same as if he had refused to make an appointment. The withdrawal of the appraiser appointed by the insured without any apparent good reason, and with no explanation except such as is given by the telegram above mentioned, ought to have been the subject of an inquiry by the jury. It ought to have been left to them to determine whether the failure of the appraisement was in any way caused by the agency or procurement of the insured ; that is, supposing that they found as a fact the sending of the telegram, and that it was caused or authorized by Reinhardt, and that Reinhardt was attending to this business in behalf of the insured by their request, as he testified. On the hypothesis that Reinhardt was their agent, they would be responsible for his action; and if it caused the failure of the appraisement there can be no recovery in this suit. Because this inquiry was not submitted to the jury in any of the plaintiff’s prayers, the judgment must be reversed. If the appraisement failed without the fault of the insured, the failure would not be any impediment to their right of recovery if they could maintain their suit on other grounds.
The question of waiver was decided on the former appeal ; and on this point the plaintiffs’ first prayer was cor*534rect; but there was error in stating that a verdict ought to be rendered for the plaintiffs on the facts stated. The award was void for the reasons which we have stated ; it would not have been invalidated, however, by the finding of the facts set forth in the plaintiffs’ second prayer. The defendant’s second prayer was granted. All of its other prayers were properly refused for reasons which will appear from what has been stated. There were seven exceptions by the defendant to the admission of evidence. If the question by defendant in the first exception was intended to put the appraisement in evidence, it was properly overruled. It could not be proved in that way. The paper itself ought to have been produced, or its absence accounted for, according to the rules of evidence. We do not perceive that it would have been relevant in any other'aspect of the case. In the seeond exception one' of the plaintiffs who had been examined in behalf of himself and partner, was asked “ if he ever refused to accept any amount of money that was agreed upon for their loss after the refusal to accept eight hundred and odd dollars.” As the case had been presented by the evidence, it did not appear in what way the refusal of the plaintiffs to accept a sum of money was a matter of importance. The question in the third exception was an attempt to prove by parol the contents of a written instrument—that s to say, the award of the appraisers. In the fourth exception the witness was, asked by the plaintiff to state the value of the stock of goods in the store of the insured in February or March, 1893. The fire took place on the twenty-third of July of the same year ; but one of the plaintiffs had already testified that the value of the goods in the store at that time was about the same that it was on the twenty-third of February. We may notice that the answer of the witness is not 'stated in this exception. There was no error in permitting the question to be asked. -In the fifth excepti on after the witness, Reinhardt, had testified that one of the Traubs had asked him to attend to an agreement for arbitration for him, and that he had agreed to do so, he was asked *535by the defendant, “ What did you do in pursuance of the power that was delegated to you, or the request that was made to Mr. Traub & Bro. towards procuring an appraisal to be made in this matter?” The Court refused to allow the question. The questionJs¿different from the one in the first exception. It inquired into the personal action of the witness and tended to throw light on his connection with the appraisement. It might have been more pointed and specific ; but it covered in a general way everything that he had done in the matter, and if he had in any way interposed to defeat the appraisement. The question applied to his conduct in that particular. It was germane to the matter about wnich he was testifying. There was error in refusing to permit the question to be asked. In the sixth exception the witness, Russell, was asked, “ Did Mr. Samuel Reinhardt say to you, somewhere in the rear of the store, on the occasion you met him there, that Traub’s books were wrong ; that he had no such stock as he claimed, and that his charges were erroneous, or something to that effect,” and the Court refused to permit the question to be answered. Reinhardt had already testified, on cross-examination, that he supposed that he had a conversation with Russell, though it was mostly with Hewes, and that he did not “ remember having any conversation specially with Mr. Russell; did not say to Mr. Russell that he had told Traub that his books were wrong, and that he had no such stock as he claimed to have ; never said anything to him or Mr. Hewes about stock being overestimated by Mr. Traub.” He was speaking in reference to meeting that he and one of the Traubs had with Hewes and Russell on the twenty-eighth of July in reference to this business. He had given evidence, on his direct examination, tending to prove that the stock of goods in the store of the plaintiffs at the time of the fire was worth from six to seven thousand dollars, thereby corroborating the evidence of Julius Traub. We think that a sufficient foundation had been laid in the cross-examination of this witness to permit the introduction of this evidence to contradict him. This *536testimony ought to have been admitted if the question had not been leading in its form, 1 Greenleaf on Evidence, sec. 435. In the seventh exception the defendant made a motion to strike from the evidence the inventory of the plaintiffs ; the Court, in effect, decided that the inventory was not in evidence.
(Decided June 18th, 1896).
For the errors mentioned the judgment must be reversed.

Reversed and new trial awarded.